DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 2, 3, 8, and 17 in the reply filed on 1/13/2021 is acknowledged.
The requirement is therefore made FINAL.
The examined claims are Claims 1-3, 8, 10, 17, and 20.


Information Disclosure Statement
An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By signing the 
Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct.  A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the patentee had the intent to deceive.  Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical system” and “processing system” in claims 1, 8, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8, 10, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the phrase "laser particle sensor on a vehicle" renders the claim indefinite because it is unclear whether the sensor is mounted on the vehicle as well as whether the vehicle is part of the claim limitations. For the purpose of compact prosecution the claims are considered as not comprising a vehicle, but any optical system in a laser particle sensor which is suitable for being mounted on a vehicle, i.e. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: potential coupling capability of the sensor to the vehicle.
Claim 2 appears to be specifying that a portion of the non-claimed vehicle is covered with a light absorbent material. There are several issues with this limitation. First and foremost, the vehicle not being explicitly claimed in Claim 1. Second, the extent of absorbency and the wavelength are not specified. Any material will show some extend of absorption and/or reflection for some wavelength region(s).
Claim 3 appears to be specifying that a portion of the non-claimed vehicle reflects a portion of incident light. There are several issues with this limitation. First and foremost, the vehicle not being explicitly claimed in Claim 1. Second, the extent of absorbency and the wavelength are not specified. Any material will show some extend of absorption and/or reflection for some wavelength region(s).
Claim 8 again appears to call for specifics of the non-claimed vehicle making it also undefined.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Baumgardner (US 2014/0330459 A1).
Regarding Independent Claim 1, Baumgardner discloses a laser particle sensor on a vehicle (100, Figs. 1, 2, abstract, [0008], [0009], [0024] - [0026]), comprising:
an optical system (102);
a processing system (104) coupled to the optical system (Fig. 1);
wherein the optical system is configured to transmit one or more laser light beams to detect particles in a volume of freestream fluid (optical pathway 106 for the transmission of light emanating from source 108. Source 108 directs light on pathway 106 into space 110 outside an aircraft and towards a sample volume 112. Light scattered by any individual water droplet, ice crystal, dust particle or volcanic ash particle in the sample volume 112 returns to an instrument interior 114, [0025]), and to have the one or more light beams terminate on a portion of the vehicle on which the optical system is mounted (the device as depicted in Fig. 1 is suitable for being mounted on an aircraft to have extension of light path 106 terminate on a portion of the non-
wherein the optical system is configured to receive a backscattered portion of the one or more laser light beams transmitted by the optical system (the detection system 102 collects the light scattered by an individual water droplet, ice crystal, dust particle or volcanic ash particle in the sample volume 112, [0025]).
Regarding Claim 2, Baumgardner discloses the laser particle sensor of claim 1, wherein the portion of the vehicle is at least partially covered with a light absorbent material (specific features of the vehicle which is not part of the device and hence, those features are not limiting for the laser particle sensor; moreover, under BRI, at some wavelengths, and to some degree - absorbs and potentially reflects or scatters the incident beam).
Regarding Claim 3, Baumgardner discloses the laser particle sensor of claim 1, wherein the portion of the vehicle reflects a portion of incident light approximately parallel to a vertical axis of a body of the vehicle (specific features of the vehicle which is not part of the device and hence, those features are not limiting for the laser particle sensor; moreover, under BRI, at some wavelengths, and to some degree - absorbs and potentially reflects or scatters the incident beam).
Regarding Claim 8, Baumgardner discloses the laser particle sensor of claim 1, wherein the portion of the vehicle comprises one of a portion of a body, foil, and engine (specific features of the vehicle which is not part of the device and hence, those features are not limiting for the laser particle sensor).

Claims 1-3, 8, 10, 17, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ikiades (WO 2014/132074 A2).
Regarding Independent Claim 1, Ikiades discloses a laser particle sensor (Figs 1, 5, but also refer to Figs. 7-10 and 17-21) on a vehicle (1), comprising:
an optical system (Fig. 5, 3, 33, 34, 52, 55A-C, 51A-C, 54A-C, 5A-C,);
a processing system (6) coupled to the optical system (by means of 54);
wherein the optical system is configured to transmit one or more laser light beams (by means of laser 3) to detect particles in a volume of freestream fluid (41), and to have the one or more light beams terminate on a portion of the vehicle on which the optical system is mounted (Fig. 5, page 21, lines 9-12, also see p. 30, lines 20-22); and
wherein the optical system is configured to receive a backscattered portion of the one or more laser light beams transmitted by the optical system (see figures, especially Fig. 5 and p. 29, l. 1-10).
Regarding Claim 2, Ikiades discloses the laser particle sensor of claim 1, wherein the portion of the vehicle is at least partially covered with a light absorbent material (specific features of the vehicle which is not part of the device and hence, those features are not limiting for the laser particle sensor; moreover, under BRI, at some wavelengths, and to some degree - absorbs and potentially reflects or scatters the incident beam; further, mirror 34 or detectors 51A-C can be interpreted as "a portion of the vehicle, covered with a light absorbent material).
Regarding Claim 3, Ikiades discloses the laser particle sensor of claim 1, wherein the portion of the vehicle reflects a portion of incident light approximately 
Regarding Claim 8, Ikiades discloses the laser particle sensor of claim 1, wherein the portion of the vehicle comprises one of a portion of a body, foil, and engine (specific features of the vehicle which is not part of the device and hence, those features are not limiting for the laser particle sensor; however details of Figs 7-9 specify that light source 3 placed inside engine nacelle 12, with the detection apparatus 5 on the opposite side of the air inlet, in order to monitor the airstream entering the air inlet of the engine nacelle p. 30, Iines 24 -30, while Fig. 21 specifies that the particle sensor is mounted on the fuselage 16 adjacent to the cockpit 17, p. 43, lines 25-26. This is not explicitly explained for the embodiment of Fig. 5, but Ikiades specifies that embodiments of the invention have been described as being applied to a surface that may be on a part or component of an aircraft, e.g., a wing or tail section, but may also be used for other moving aerodynamic structures such as a blade of a wind turbine, p. 45, lines 1-6).

Regarding Independent Claim 10, Ikiades discloses a system (Figs 1, 5, but also refer to Figs. 7-10 and 17-21), comprising:
a vehicle (1); and

Regarding Claim 17, Ikiades discloses the system of claim 10, wherein the first portion of the vehicle comprises one of a portion of a body, foil, and engine (details of Figs 7-9 specify that light source 3 placed inside engine nacelle 12, with the detection apparatus 5 on the opposite side of the air inlet, in order to monitor the airstream entering the air inlet of the engine nacelle p. 30, Iines 24 -30, while Fig.. 21 specifies that the particle sensor is mounted on the fuselage 16 adjacent to the cockpit 17, p. 43, lines 25-26. This is not explicitly explained for the embodiment of Fig. 5, but Ikiades specifies that embodiments of the invention have been described as being applied to a surface that may be on a part or component of an aircraft, e.g., a wing or tail section, 

Regarding Independent Claim 20, Ikiades discloses a system (Figs 1, 5, but also refer to Figs. 7-10 and 17-21), comprising:
a vehicle (1);
an optical system (3 and 51A-C) mounted to a first portion of the vehicle (Fig. 5, page 21, lines 9-12, p. 28, lines 18-21, also see p. 30, lines 20-22); and
a processing system (6) coupled to the optical system (by means of 54);
wherein the optical system is configured to:
transmit one or more laser light beams (by means of laser 3) to detect particles in a volume of undisturbed airflow in a selected measurement region (41) between the first portion of the vehicle and a second portion of the vehicle (Fig. 5, mirror 34, p. 21, lines 9-12, p. 28, lines 18-21, also see p. 30, lines 20-24), wherein the one or more laser light beam terminate on the second portion of the vehicle (see Fig. 5); and
receive a backscattered portion of the one or more laser light beams transmitted by the optical system (see figures, especially Fig. 5 and p. 29, l. 1-10).





Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877